COURT OF APPEALS
                                 TENTH DISTRICT OF TEXAS

                                           January 15, 2021

                                        No. 10-21-00013-CV

  IN RE J. MCDONALD CO., INC., FOR ITSELF AND DERIVATIVELY ON
     BEHALF OF TROPICAL & LOSEE, LLC, JW WOOD, WESTWOOD
          INVESTMENTS, INC., AND FIORANO VENTURES, LLC

                                         Original Proceeding

                                    From the 85th District Court
                                       Brazos County, Texas
                                 Trial Court No. 20-003130-CV-85


                                        JUDGMENT

         The Petition for Writ of Mandamus filed by J. McDonald Co., Inc., for Itself and Derivatively
on Behalf of Tropical & Losee, LLC, JW Wood, Westwood Investments, Inc., and Fiorano Ventures,
LLC has been considered by the Court. The Court has determined the Petition for Writ of Mandamus
should be and hereby is denied.
         It is further ordered that Tropical & Losee, LLC, David E. Crowe, Fletcher Majors, and April
Eyeington, are awarded judgment against J. McDonald Co., Inc., for Itself and Derivatively on Behalf
of Tropical & Losee, LLC, JW Wood, Westwood Investments, Inc., and Fiorano Ventures, LLC,
jointly and severally, for Tropical & Losee, LLC’s, David E. Crowe’s, Fletcher Majors’s, and April
Eyeington's costs that were paid, if any, by Tropical & Losee, LLC, David E. Crowe, Fletcher Majors,
and April Eyeington; and all unpaid appellate court cost, if any, is taxed against J. McDonald Co., Inc.,
for Itself and Derivatively on Behalf of Tropical & Losee, LLC, JW Wood, Westwood Investments,
Inc., and Fiorano Ventures, LLC, jointly and severally.
         A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial
court.
                                                        Nita Whitener, Clerk

                                                        By: _____________________________
                                                            Lanette Sullins, Deputy Clerk